United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Vincent A. Murray, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-872
Issued: August 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2013 appellant, through her attorney, filed a timely appeal of an October 11,
2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) finding that
she abandoned her hearing request.1 As more than 180 days elapsed from OWCP’s most merit
decision on April 30, 2012,2 to the filing of this appeal on March 1, 2013, pursuant to the Federal
Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the nonmerit decision.

1

On appeal appellant and counsel contend that she did not attend the hearing because she did not receive notice
of a scheduled oral hearing. The Board finds that these explanations were not submitted in a timely fashion to
OWCP either before the scheduled hearing or within the 10-day period after the scheduled hearing. As they were
not before OWCP at the time it issued its October 11, 2012 decision, the Board is precluded from reviewing them
for the first time on appeal. See 20 C.F.R. § 501.2(c)(1).
2

An appeal of final adverse OWCP decisions issued on or after November 19, 2008 must be filed within 180
days of the decision. See 20 C.F.R. § 501.3(e).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined that appellant abandoned her request
for a hearing.
FACTUAL HISTORY
OWCP accepted that appellant, then a 30-year-old letter carrier, sustained a lumbar
muscle spasm, right shoulder contusion and right hip contusion in the performance of duty on
December 24, 2010. Appellant received appropriate medical and wage-loss compensation
benefits.
By decision dated April 30, 2012, OWCP terminated appellant’s compensation benefits
effective that day.
On May 22, 2012 appellant requested an oral hearing before an OWCP hearing
representative.
In a July 30, 2012 letter, OWCP’s Branch of Hearings and Review notified appellant that
it scheduled an oral hearing for 9:15 a.m. local time on September 12, 2012. It provided her with
an address in Boston, Massachusetts for the hearing. OWCP advised appellant that
postponement of the hearing would only be permitted upon receipt of documentation showing
her nonelective hospitalization or that the death of a spouse, parent or child prevented her
attendance. The notice was mailed to her address of record.
On September 12, 2012 appellant failed to participate in the video teleconference hearing.
By decision dated October 11, 2012, an OWCP hearing representative found that
appellant failed to appear at the hearing and had abandoned her request. There was no evidence
that she contacted OWCP prior to or subsequent to the scheduled hearing.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.4 Unless
otherwise directed in writing by the claims examiner, an OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.5 OWCP has the burden of proving that it mailed notice of a
scheduled hearing to a claimant.6 Section 10.622(f) of OWCP regulations provide that a
claimant who fails to appear at a scheduled hearing may request in writing within 10 days after

4

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

5

20 C.F.R. § 10.617(b).

6

See M.B., Docket No. 10-1077 (issued March 17, 2011).

2

the date set for the hearing that another hearing be scheduled.7 Where good cause for failure to
appear is shown, another hearing will be scheduled and conducted by teleconference. The failure
of the claimant to request another hearing within 10 days, or the failure of the claimant to appear
at the second scheduled hearing without good cause shown, shall constitute abandonment of the
request for a hearing. Where good cause is shown for failure to appear at the second scheduled
hearing, review of the matter will proceed as a review of the written record. Where it has been
determined that a claimant has abandoned his or her right to a hearing, OWCP will issue a formal
decision finding that the claimant has abandoned his or her request for a hearing.8
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned her request
for a hearing.
The record establishes that on July 30, 2012, in response to appellant’s timely request for
an oral hearing, the Branch of Hearings and Review mailed an appropriate notice of the
scheduled hearing to be held on September 12, 2012 at 9:15 a.m. local time in Boston,
Massachusetts. The hearing notice was properly mailed to appellant’s last known address of
record. As the Board has held, in the absence of evidence to the contrary, a letter properly
addressed and mailed in the due course of business is presumed to have arrived at the mailing
address in due course. This is known as the mailbox rule.9 The Board finds that the notice was
sent more than 30 days prior to the scheduled hearing date of September 12, 2012. The record
establishes that appellant did not appear at the appointed time. Further, she did not request a
postponement of the hearing prior to September 12, 2012 or explain her failure to appear at the
hearing within 10 days of the scheduled hearing. Thus, the Board finds that appellant abandoned
her request for a hearing.
On appeal appellant, through her attorney, argues the merits of her claim. As noted
above, more than 180 days have lapsed from the issuance of OWCP’s last merit decision dated
April 30, 2012 to the filing of the current appeal on March 1, 2013; therefore, the Board has no
jurisdiction over the merits of this case.10 Thus, the arguments are not substantiated.
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned her request
for a hearing.

7

20 C.F.R. § 10.622(f).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).
9

See, e.g., Kenneth E. Harris, 54 ECAB 502 (2003).

10

See supra notes 2-3.

3

ORDER
IT IS HEREBY ORDERED THAT the October 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

